Name: Commission Regulation (EEC) No 1819/91 of 27 June 1991 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 91 Official Journal of the European Communities No L 166/27 COMMISSION REGULATION (EEC) No 1819/91 of 27 June 1991 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties for the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance ; whereas they must be fixed by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 1818/91 of 27 June 1991 fixing the sluice-gate prices and levies for eggs (3); Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were last fixed by Commis ­ sion Regulation (EEC) No 746/91 (4), new levies and slui ­ ce-gate prices must be fixed for the period 1 July to 30 September 1991 ; Whereas the methods for calculating sluice-gate prices and import duties are laid down in Commission Regula ­ tion No 200/67/EEC (*) ; whereas these methods should be used to calculate the sluice-gate prices and import duties for the coming quarter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regulation (EEC) No 2783/75 and the sluice-gate prices provided for in Article 5 thereof, in respect of the products specified in Article 1 , shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . II . 1975, p. 104. (2) OJ No L 377, 31 . 12. 1987, p. 44. (3) See page 24 of this Official Journal . (4) OJ No L 80, 27. 3 . 1991 , p. 32 . (5) OJ No 134, 30. 6 . 1967, p. 2834/67. No L 166/28 Official Journal of the European Communities 28 . 6 . 91 ANNEX to the Commission Regulation of 27 June 1991 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CN code Sluice-gate price Import duty ECU/ 100 kg ECU/ 100 kg 3502 10 91 3502 10 99 3502 90 51 3502 90 59 386,57 51,81 386,57 51,81 146,36 19,83 146,36 19,83